RECEIVEDIN
                                      The Court of Appeals
                                          Sixth District


Court of Appeals Six Appellant District Sta?e W'ffias                Date: Sept. 3rd 2015
Bi-State Justice Building            --„,.-,..;,.,- Texas     -                         FILEBiN
100 North State Line Avenue #20 Q1^ Jgrtrey,1 Clerk                              The Court of kty&&
Texarkana, Texas75501                                 j            Phone: (903) 798-|$ft &$$&
Re: Trial Ct. 2015-2602-47-CV...Mr. Davis was Added ... Case No. 06-15-00041^ 0 8 2015

Dear Debra K. Autrey, Clerk                                                      Texarkana, Tetfas
                                                                               DebraK. Autrey,'Cferfc
Re: Possible Defect in Jurisdiction ... .was requested due to 10* COA overcrowded
docket was signed off on by the Texas Supreme Court and is covered in "Texas Rules
of Appellant Procedure Rule 17.2" ...this gives the 6th District Court OfAppeals the
exact same Subject Matter Jurisdiction as the 10th District Court of Appeals.
(1) Merritt v. Davis Lawsuit was initially filed in McLennan County APRIL 2009 due to
Statutory Law in Chapter 15 known as MANDATORY VENUE...Section 15.011 Land

(2) Subject Matter Topic was "Title to Mr. Merritt's real property located in McLennan
County Clouded by Invalid Document Recorded in McLennan County Deed Records" by
Mr. Robert Davis                                   j

(The INVALID DOCUMENT was a Justice of Peace Court Order that was made void
two ways.. .(1) JP Court Judge Douglas did not act on his Recusal filed more than 20
Days prior to first hearing and (2) JP Court Judge Douglas Orders were" Appealed to
County Court at Law in Collin County to County Judge Mason's Court Number One and
given Cause # 1-798-2009...She signed the FIAT on Mr. Merritt's Brief showing she
obtained Jurisdiction...and Case Law states... Perfection of Appeal nullifies the JP Courts
Judgments and Everyone had to proceedas if no verdict had ever been issued...
  (a) HOW DO WE KNOW A RECUSAL MOTION APPLES TO A JP COURT
JUDGE back in 2008.... is to Read the verbiage in the Code that Created the Justice
Court which is Government Code Chapter 27....See Gov. Code Chapter 27 Section
27.055(b) as it uses the word RECUSAL...and defines it as "Inability To Perform
Official Duties" and gives a way for the Judge to Proceed...and IF HE Declines he has to
send this to the Judicial Region Judges to read it and make a decision.. .there is no
procedure to make to just say the Recusal does not apply and continue to preside...as
Texas Case Law voids subsequent orders issued by a Judge who refused to abide by his
Recusal....
 (b) The Document that was Recorded by Mr. Davis and Mr. Andrews was the J.P. Court
order that was made invalid two ways described above...

(3) WHAT COUNTY HAS JURISDICATION OVER AN INVALID DOCUMENT No
Matter Whenthe DOCUMENT IS RECORDED.[..See Mandatory Venue Statue in
Civ.Prac.&Rem.Code Chapter 15 Section 15.011'

Sec. 15.011. LAND. Actions for recovery of real property or
an estate or interest in real property, for partition of
real property, to remove encumbrances from the title to
real property, for recovery of damages to real property, or
to quiet title to real property shall be brought in the
county in which all or a part of the property is located.

The word "shall" being used in this Statutory Law means "no exceptions"...and since the
only real property Mr. Merritt owned at that time in the entire state of Texas was real
property located in McLennan County Texas.. .means this is the ONLY County in Texas
that a Lawsuit regarding Clouding Title to real property has to be adjudicated.. .yet
Merritt v. Davis was erroneously Transferred to Collin County....where Collin County
lacked Subject Matter Jurisdiction over this case....Texas Case Law states the following
Unlike Personal or Territorial...Subject Matter Jurisdiction can not be waived...any
Judgment from a Court that lacked subject matter jurisdiction is forever a nullity per
Mapco Ins. v Forrest, 795 S.W.2d 700, 703 (Tex. 1990) and Res Judicata DOES NOT
APPLY per Citizens Ins. of Am v Daccach, 217 S.W.3d 430, 452-53 (Tex. 2007) also
note thatthe 5th COA could only dismiss and remand... since it had nojurisdiction over
VOID by Case Law Orders issued by Collin County...and the simple fact that Collin
County lacked subject matter jurisdiction over Merritt v. Davis.. .is what caused Judge
Wooten's orders to become void...therefore...if anyone wants to argue this point, then
you must show how Collin County obtained Subject Matter Jurisdiction over real
property located in McLennan County Texas back in 2009.. .and tell us what Statutory
Law over-rules Civ.Prac.&Rem.Code Chapter 15 Mandatory Venue of Sec. 15.011

(4) The Vexatious Litigant Order that was sua sponted by Judge Wooten was made VOID
due to the undeniable fact the 380th Dist Court in Collin County DID NOT have
SUBJECT MATTER JURISDICTION over Merritt v. Davis originally filed in
McLennan County.. .because Statutory Law gave "Exclusive Jurisdiction" to where the
real property being clouded was located...which was...McLennan County Texas.
 (a) No court is allowed to "sua sponta" a Vexatious Litigant Order and Texas Case
Law voids orders issued by Courts that lack subject matter jurisdiction SEE
#3...The Vexatious Litigant Statute itself uses thejword "shall" mean no exceptions...and
the fact the 380th Dist Courts orderwere void due to lack of Subject Matter Jurisdiction it
was also Void since the Defendant admits he never filed a MOTION...Texas Case Law
of Cunningham v. Parkdale Bank. 660 S.W.2d 813 (Tex. 1983)....held... "where there is
no pending pleading, there can be no judgment, the court can not act on it's own, caused
any order issued to become void not binding on anyone...Also See Tex. S. Ct. Case Law.
In my Brief on page 12...void orders are not binding on anyone or any court.

(5) No Court or Case Law has the Power to over-ride Statutory Law... but... It takes a
COA to resend the Vexatious Litigant Order.. .this can not be done by a District Court.


Respectfully Submitted.



Lowell Merritt / Appellant / 2470 E. Stone Rd. Wylie, TX. 75098 / (214) 778-5430